        Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 1 of 16 PageID: 1
         Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



In re Application of Daniel Snyder                   Misc. Action No.
for an Order Directing Discovery from
Verizon Communications, Inc. Pursuant to             Ex Parte Petition for Assistance in Aid of
28 U.S.C. § 1782                                     a Foreign Proceeding Pursuant to
                                                     28 U.S.C. § 1782



        Based upon the annexed Declaration of David Murphy, Esq., dated January 15, 2021

(“Murphy Decl.”), petitioner Daniel Snyder (“Mr. Snyder” or “Petitioner”) respectfully petitions

this Court ex parte for an Order pursuant to 28 U.S.C. § 1782, compelling Verizon

Communications, Inc. (“Verizon,” or “Respondent”), a corporation residing in this District, to

provide discovery for use in a proceeding currently pending in India.

   I.        INTRODUCTION

        1.     Petitioner seeks limited discovery from Respondent in aid of litigation currently

pending in The High Court of Delhi at New Delhi (the “Indian Court”), bearing the caption Daniel

Snyder Through His SPA Holder vs. Eleven Internet Services LLP & Ors., filed on August 7, 2020

(the “Indian Action”).

        2.     The Indian Action arises from the publication of a series of false and defamatory

“news” articles targeting Petitioner on the MEA WorldWide website, located at www.meaww.com

(“MEAWW”). The articles contain flagrantly false statements about Petitioner, including but not

limited to accusing Petitioner of sexual misconduct, such as involvement in sex trafficking, and a

purported affiliation with sexual predator Jeffrey Epstein.

        3.     In the Indian Action, Petitioner asserts claims for defamation per se against the

authors of these articles, as well as Eleven Internet Services LLP (“Eleven”) which, upon
       Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 2 of 16 PageID: 2
        Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 2 of 16



information and belief, directed the publication of those false and defamatory articles on behalf of

hidden third-party clients.

       4.      Petitioner has learned through discovery received in a third-party proceeding

currently pending in the United States District Court for the District of Maryland, captioned In re

Application of Daniel Snyder for an Order Directing Discovery from Moag & Co. LLC Pursuant

to 28 U.S.C. § 1782 (Civil Action No. 1:20-cv-02705-ELH), that Maryland resident Mr. John A.

Moag, Jr. is a customer of Verizon (with an account ending in -0001) and used his cellular phone

to make and receive phone calls, and to send and receive text messages, that are highly relevant to

Petitioner’s claims in the Indian Action.

       5.      Specifically, Mr. Moag is the principal of Moag & Co. LLC (“Moag & Co.”), a

boutique sports investment banking firm that was engaged by the minority owners of the

Washington Football Team (the “Team”) – of which Petitioner is the majority owner – to solicit

offers for selling their ownership interest in the Team. Shortly before the Defamatory Articles

were published, Mr. Moag approached a third-party to see if that third party would be interested

in purchasing the minority owners’ interests in the Team. When the third-party indicated that the

third-party would only be interested in purchasing a majority stake, Mr. Moag stated that Petitioner

would soon be forced to sell his majority share in the Team based upon the imminent release of

negative information concerning Petitioner.

       6.      Even after the publication of the Defamatory Articles (as defined herein), Mr. Moag

repeated to another third-party that further negative public information about Petitioner was

forthcoming.

       7.      Mr. Moag could only have known this information if he was aware of the upcoming

Defamatory Articles and/or other negative press about Petitioner, and thus has relevant information




                                               -2-
      Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 3 of 16 PageID: 3
       Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 3 of 16



concerning the campaign to spread corrupt disinformation regarding Petitioner – including those

individual(s) who hired and directed Eleven and MEAWW to publish their defamatory articles

about Petitioner.

       8.      On September 15, 2020, Petitioner petitioned the District Court of Maryland,

pursuant to 28 U.S.C. 1782, for the issuance of document and deposition subpoenas directed to

Moag & Co. The District Court of Maryland granted Petitioner’s request on September 29, 2020.

See Murphy Decl., Ex. A.

       9.      After duly serving Moag & Co. with the document subpoena seeking, among other

things, phone records reflecting communications between Moag & Co. – of which Mr. Moag is

the principal – and third parties, to the extent such communications concerned Petitioner, Moag &

Co. admitted that Mr. Moag’s Verizon phone records were responsive to Petitioner’s request, but

has refused to provide full and unredacted copies of those documents.

       10.     Accordingly, Petitioner believes Verizon is in possession, custody and/or control

of Mr. Moag’s phone call records, text histories, and phone bills associated with the phone number

ending in -99921 that contain relevant information concerning the same campaign of defamation

against Petitioner, which included the publication of the subject Defamatory Articles (as defined

herein) that are at issue in the Indian Action. The limited Subpoena Duces Tecum that Petitioner

seeks to serve on Respondent is attached to the Murphy Decl. as Exhibit B.

       11.     The documents and information in Respondent’s possession, custody and/or control

indisputably will aid the Indian Court in resolving Petitioner’s defamation claims.




1
  For privacy purposes, Petitioner will exclude Mr. Moag’s full phone and Verizon account
numbers from the instant application and proposed subpoena. However, if Petitioner’s application
is granted, Petitioner will provide these numbers in full and unredacted form to Verizon to assist
in locating the relevant records.


                                               -3-
       Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 4 of 16 PageID: 4
        Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 4 of 16



       12.      As discussed herein, Petitioner meets all the statutory criteria for the issuance of an

order allowing the requested discovery. See 28 U.S.C. § 1782. Additionally, all the discretionary

factors that this Court may consider favor granting this Petition. Petitioner thus respectfully

requests that his Petition be granted.

       13.      Notably, in addition to the previously discussed Section 1782 proceeding against

Moag & Co., five other district courts have recently granted Petitioner’s requests for Section 1782

discovery in aid of the Indian Action against parties believed to be involved in the corrupt

misinformation campaign being waged against Petitioner:

            United States District Court for the Central District of California: In re
             Application of Daniel Snyder for an Order Directing Discovery from New
             Content Media Inc. d/b/a MEA WorldWide Pursuant to 28 U.S.C. § 1782 (C.D.
             Cal., Misc. Action No. 2:20-mc-00076);

            United States District Court for the Eastern District of Virginia: In re
             Application of Daniel Snyder for an Order Directing Discovery from Mary
             Ellen Blair and Comstock Holding Companies, Inc. Pursuant to 28 U.S.C. §
             1782 (E.D.Va. Misc. Action No. 1:20-mc-00023-LO-TCB);

            United States District Court for the District of Maryland: In re Application
             of Daniel Snyder for an Order Directing Discovery from Shawn Ferguson
             Pursuant to 28 U.S.C. § 1782 (D. Md., Case No. 1:20-cv-03299-ELH);

            United States District Court for the District of Colorado: In re Application
             of Daniel Snyder for an Order Directing Discovery from Jessica McCloughan
             and Friday Night Lights LLC Pursuant to 28 U.S.C. § 1782 (D. Col., Case No.
             1:20-mc-00199-NRN); and

            United States District Court for the Southern District of Texas: In re
             Application of Daniel Snyder for an Order Directing Discovery from Precision
             Creations LLC Pursuant to 28 U.S.C. § 1782 (S.D. Tex., Case 4:20-MC-
             02665); In re Application of Daniel Snyder for an Order Directing Discovery
             from The Ardent Group LLC Pursuant to 28 U.S.C. § 1782 (S.D. Tex., Case
             No. 4:20-mc-02867).




                                                 -4-
         Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 5 of 16 PageID: 5
          Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 5 of 16



   II.          PARTIES TO THIS PETITION

          14.      Petitioner Daniel Snyder is a businessman and philanthropist best known for his

majority ownership of the Washington Football Team, and is an adult individual and a resident of

the state of Maryland.

          15.      Verizon Communications Inc. is a corporation and phone service provider having

a principal place of business in this District at One Verizon Way, Basking Ridge, New Jersey

07920.

   III.         JURISDICTION AND VENUE

          16.      This Court has subject matter jurisdiction over this application under 28 U.S.C. §§

1331 and 1782. This Court has personal jurisdiction over Respondent because it resides in the

State of New Jersey and in this Judicial District.

          17.      Under 28 U.S.C. §§ 1391(c) and 1782, venue is proper in this Judicial District

because both Respondent resides in this District.

   IV.          THE INDIAN ACTION

   A.           Parties to the Indian Action

          18.      Petitioner has asserted a claim for defamation per se in the Indian Court against

Indian company Eleven Internet Services LLP, and its Indian subsidiary MEAWW, as well as

Indian residents Anay Chowdhary (“Anay”) and Nirnay Chowdhary (“Nirnay”), Prarthna Sarkar

(“Sarkar”) and Jyotsna Basotia (“Basotia”).

   B.           The MEAWW Website and the Defamatory Articles

          19.      MEAWW purports to be, and holds itself out as, a news website. MEAWW

publishes “news” stories regarding a broad variety of matters, including pop culture, law and

government, and media and entertainment.




                                                  -5-
       Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 6 of 16 PageID: 6
        Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 6 of 16



        20.        In reality, however, rather than being legitimate news sources and reporters,

MEAWW intentionally sows disinformation at the behest of its undisclosed clients, including

governments and intelligence services, and often is hired by clients that are cloaked behind several

layers of anonymous corporate entities. MEAWW thus acts as a hired agent of these unnamed

entities to knowingly spread, among other things, false and defamatory statements concerning its

clients’ rivals.

        21.        MEAWW has worldwide reach, as it publishes globally via the internet and

receives internet traffic from the United States, India, and many other countries around the world.

It has touted itself as having more than 150 million unique users and more than 1 billion page

views per month.

        22.        On or about July 16, 2020, MEAWW posted several false and wholly fabricated

articles — written by Sarkar and Basotia, and published at the direction of the Chowdhary brothers

— regarding Petitioner, which falsely accuse him of a broad array of acts of criminal sexual

misconduct including, among other things, involvement in sex trafficking, and affiliating with

sexual predator Jeffrey Epstein (collectively, the “Defamatory Articles”).

        23.        These included “Washington Redskins owner Dan Snyder faces sex trafficking

allegations;       Internet   says,    ‘He    was     on    Epstein’s     list,”   published      at

https://meaww.com/washington-redskins-owner-dan-snyder-to-step-down-owing-to-sex-

trafficking-allegations-fan-reaction (the “First Defamatory Article”).       The First Defamatory

Article falsely states that Mr. Snyder “has found himself in trouble yet again and this time it’s

allegedly for sex trafficking. The minority owners [of the Washington Football Team] are

apparently looking at bringing him down citing inappropriate and unchaste behavior as one of the

major reasons.” The First Defamatory Article went on to publish utterly baseless speculation




                                                -6-
       Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 7 of 16 PageID: 7
        Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 7 of 16



regarding whether a then-forthcoming Washington Post article about the Washington Football

Team “would be about [Snyder’s] alleged involvement in sex trafficking[,]” quoting several

anonymous posters from the internet forum Reddit.com, including baselessly quoting that

“[Snyder] is getting [arrested] for sex trafficking. He was on [Jeffrey] Epstein’s list too.” Id.

        24.     MEAWW published a second article on July 16, 2020: “#RedskinsScandal: Will

Dan Snyder rename Washington Redskins the ‘Epsteins’? Angry Internet screams ‘throw him out,”

published      at     https://meaww.com/washington-redskins-dan-snyder-jeffrey-epstein-sexual-

harrasment-sex-trafficking-scandal-name-change (the “Second Defamatory Article,” and together

with the First Defamatory Article, the “Defamatory Articles”). The Second Defamatory Article

refers to, and repeats, the false allegations of the First Defamatory Article: namely, the false claims

that Mr. Snyder is linked to sexual predator Jeffrey Epstein and that Mr. Snyder is or was involved

in sexual misconduct, including sexual harassment and/or sex trafficking.

        25.     These blatantly false and wholly fabricated articles purport to be factual news

stories, but were and are utterly untrue and have no legitimate journalistic basis whatsoever.

        26.     However, although MEAWW publicly named “the internet” as its source for the

false and libelous statements in the Defamatory Articles, upon information and belief certain

individuals either furnished, or procured for, the defendants in the Indian Action false and

unsubstantiated claims regarding Mr. Snyder in connection with MEAWW’s drafting of the

Defamatory Articles.

        27.     The statements that MEAWW published about Mr. Snyder are categorically false.

Moreover, the defendants in the Indian Action published these defamatory, inflammatory

statements about Mr. Snyder with deliberate intent to damage Mr. Snyder, or at best, complete

disregard for their basis in fact.




                                                 -7-
      Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 8 of 16 PageID: 8
       Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 8 of 16



       28.     Although MEAWW reluctantly removed the Defamatory Articles after Petitioner

demanded their immediate removal, the damage to Mr. Snyder’s reputation had already been done.

       29.     Mr. Snyder’s children and other family members, and numerous of Mr. Snyder’s

friends, neighbors, and business associates, were exposed to the Defamatory Articles, either by

directly viewing the Defamatory Articles online or by receiving word of the Defamatory Articles.

Consequently, Mr. Snyder’s reputation and good standing has been severely harmed, and will

continue to be harmed, by the Defamatory Articles, and the members of Mr. Snyder’s family have

been severely harmed due to the publication of these lies on behalf of hidden third-party clients of

MEAWW.

       30.     The false allegations that the defendants in the Indian Action have seeded on the

internet have taken root beyond MEAWW itself. For instance, on or about July 16, 2020 – not

coincidentally, the very same day that MEAWW published the Defamatory Articles at issue herein

– the following appeared on a Twitter account that has been confirmed as a fake account existing

for no purpose other than to propagate false and misleading information:

       According to insiders and anonymous Washington Post employees, the [upcoming]
       article will allege that: Dan Snyder abuses drugs and alcohol[;] Snyder paid off refs.
       Some refs have made $2 million from him. And Snyder is not the only team owner
       paying off refs. Others do it too. Snyder and former Redskins coach Jay Gruden,
       brother of Jon Gruden, pimped out their cheerleaders to season ticket holders while
       holding their passports from them in a foreign country. Jay Gruden and then
       Redskins running back Kapri Bibbs were sleeping with the same woman. When
       Jay found out, he got petty and benched Bibbs. During that game when Bibbs was
       on the bench, Bibbs’ replacement missed a block and that resulted in quarterback
       Alex Smith suffering a broken leg. Alex hasn’t been able to play football ever
       since[.] Snyder and Gruden would hold sex parties with rampant drug usage and
       some sexual assaults[.] Snyder held nude photoshoots with the Redskins
       cheerleaders[.] Lawyers are already involved[.]
Whether this account is one of the “bots” utilized regularly by MEAWW to further propagate its

for-profit lies, or written by a human agent of MEAWW, will be further elucidated through

discovery sought herein.


                                               -8-
        Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 9 of 16 PageID: 9
         Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 9 of 16



        31.     Petitioner commenced the Indian Action on August 7, 2020, asserting claims for

defamation per se arising out of the Defamatory Articles. Petitioner seeks damages of $10 million.

   V.         MR. JOHN A. MOAG JR. DEMONSTRATED KNOWLEDGE OF
              FORTHCOMING FALSE AND DEFAMATORY ARTICLES WELL IN
              ADVANCE OF THEIR PUBLICATION, AND USED THAT INFORMATION
              FOR ITS AND ITS CLIENTS’ PERSONAL GAIN

        32.     As noted supra, Mr Moag is the principal of Moag & Co., which the minority

owners of the Team retained to attempt to sell their minority shares. In connection with this

engagement, Mr. Moag approached potential purchasers for the minority shares.

        33.     On or around July 9, 2020, Mr. Moag contacted a third-party to solicit an offer for

the minority shares in the Team. When the third-party stated that the third-party was only

interested in a majority stake in the Team, Mr. Moag stated that Petitioner also would soon be

selling his interest in the Team. When the potential buyer challenged Mr. Moag and noted that

based on the third-party’s knowledge it was unlikely Petitioner would be selling his interest in the

Team, Mr. Moag responded that Petitioner would have no choice but to do so soon thereafter due

to negative information that would be released imminently. Of course, the Defamatory Articles

were published one week later, on July 16, 2020.

        34.     Further, the very next day – on July 17, 2020 – Mr. Moag spoke with a different

third party and once again suggested that Petitioner would be forced to sell his interest in the Team

due to further upcoming negative press. The Defamatory Articles were amplified on numerous

other platforms in the days following their original publication.

        35.     Additionally, numerous negative Tweets concerning Petitioner that are believed to

have originated from fake accounts were posted in the days following Mr. Moag’s July 17

statements. See, e.g., Twitter post, dated July 17, 2020, by @AgentKellermanp (“We need to shed

more light on Dan Snyder pimping out the cheerleaders, they also need to have their voices heard



                                                -9-
     Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 10 of 16 PageID: 10
      Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 10 of 16



so we could get him a one way ticket to Guantanamo Bay.”) (accessible at

https://twitter.com/AgentKellermanp/status/1284261972758978560); Twitter post, dated July 18,

2020, by user @Username02_tx (“Really don’t think Dan Snyder should just be allowed to say

‘Sorry, I had no idea this was happening.’ and remain owner of the team when just a few years ago

his organization was accused of using their cheerleaders as escorts.”) (accessible at

https://twitter.com/Username02_tx/status/1284518620375195648).

         36.     For all of the foregoing reasons, it is apparent that Moag had advanced warning of

the MEAWW articles, and thus has information relevant to the Indian Action.

   VI.         PETITIONER SUCCESSFULLY BRINGS SECTION 1782 PROCEEDING
               AGAINST MOAG & CO.

         37.     On September 15, 2020, Petitioner commenced a proceeding pursuant to 28 U.S.C.

Section 1782 in the United States District Court of the District of Maryland against Mr. Moag’s

company, Moag & Co., to seek discovery in aid of the Indian Action.

         38.     Pursuant to a court order dated September 29, 2020, Petitioner’s application for the

issuance of subpoenas directed to Moag & Co. was granted. Murphy Decl., Ex. A.

         39.     Petitioner duly served Moag & Co. with a document subpoena on October 19, 2020,

seeking, among other things, “[a]ll Documents and Communications between [Moag & Co.] and

any third party concerning Mr. Snyder, the Defamatory Articles and/or any actual or anticipated

negative publicity concerning Mr. Snyder” (the “Moag Subpoena”).

         40.     In response to the Moag Subpoena – and only following protracted discovery

disputes and motion practice – Moag & Co. produced heavily redacted copies of Mr. Moag’s

Verizon phone records associated with his cell phone number ending in -9992.

         41.     Petitioner moved to compel the production of unredacted copies of these phone

records, and the District of Maryland granted Petitioner’s request, holding that Moag & Co. had



                                                - 10 -
     Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 11 of 16 PageID: 11
      Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 11 of 16



waived any objections – including the right to withhold in whole or in part responsive documents

such as the Verizon phone records. Murphy Decl., Ex. C.

       42.     However, to date Moag & Co. has refused to comply with the District of

Maryland’s order compelling the production of unredacted copies of Mr. Moag’s cell phone bills

during the relevant time period.

   VII.      DISCOVERY REQUESTED

       43.     Upon information and belief, Respondent is in possession, custody, and/or control

of documents and information that will demonstrate Mr. Moag’s – and by extension, Moag & Co.’s

— connections to MEAWW, other third parties hostile to Petitioner, and the coordination between

each of the foregoing to disparage and defame Petitioner, all of which is currently at issue in the

Indian Action. Accordingly, Respondent possesses documents and information that bear directly

upon the issues in the Indian Action and which Petitioner would be unable to obtain through

discovery in the Indian Action.

       44.     As set forth in further detail in the annexed subpoena, Petitioner seeks copies of

phone logs, invoices, text messages, and other documents associated with Mr. Moag’s account for

the time period of January 1, 2020 – present.

   VIII. PETITIONER IS ENTITLED TO THE DISCOVERY SOUGHT HEREBY

       A.      Section 1782 Governs this Court’s Authority to Order Discovery

       45.     28 U.S.C. § 1782(a) provides, in pertinent part:

       The district court of the district in which a person resides or is found may order him
       to give his testimony or statement or to produce a document or other thing for use
       in a proceeding in a foreign or international tribunal . . . . The order may be made
       pursuant to a letter rogatory issued, or request made, by a foreign or international
       tribunal or upon the application of any interested person and may direct the
       testimony or statement be given, or the document or other thing be produced, before
       a person appointed by the court.




                                                - 11 -
     Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 12 of 16 PageID: 12
      Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 12 of 16



        46.    Since 1948, “Congress [has] substantially broadened the scope of assistance federal

courts could provide for foreign proceedings,” pursuant to § 1782. See Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 256-57 (2004).

        47.    Indeed, courts in this Circuit have repeatedly recognized the liberal policy in favor

of granting petitions for judicial assistance under § 1782. See In re Chevron Corp., 633 F.3d 153,

162 (3d Cir. 2011) (affirming grant of § 1782 application and noting that relevant evidence sought

pursuant to § 1782 is presumptively discoverable). A district court should consider a Section 1782

request in the light of the statute’s aims of providing efficient means of assistance to participants

in international litigation in our federal courts and encouraging foreign countries by example to

provide similar means of assistance to our courts. See Intel Corp., 542 U.S. at 252; In re O'Keeffe,

646 F. App’x 263, 267 (3d Cir. 2016).

        B.     Petitioner Satisfies the Requirements under Section 1782

        48.    A district court has authority to grant an application for judicial assistance pursuant

to Section 1782 if the following requirements are met: “(1) the person from whom discovery is

sought resides or is found in the [District of New Jersey]; (2) the discovery is for use in a

proceeding before a foreign tribunal; and (3) the application is made by a foreign or international

tribunal or ‘any interested person.’” See In re Mesa Power Grp., LLC, No. 2:11-MC-270-ES, 2013

WL 1890222, at *3 (D.N.J. Apr. 19, 2013) (quoting In re Bayer AG, 146 F.3d 188, 193 (3d Cir.

1998)). Each of these prerequisites for this Court to order discovery in aid of the Indian Action is

satisfied.

        49.    First, Verizon resides in this District, as its principal place of business is located in

Basking Ridge, New Jersey.




                                                - 12 -
     Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 13 of 16 PageID: 13
      Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 13 of 16



       50.     Second, this request seeks the production of documents from Respondent in support

of the Indian Action. A true and correct copy of the pleadings filed in the Indian Action is attached

to the Murphy Decl. as Exhibit D, and copies of the proposed subpoena to be served on

Respondent is annexed to the Murphy Decl. as Exhibit B. As set forth above, the discovery that

Petitioner seeks is limited in nature and intended to further establish the liability of the defendants

in the Indian Action by elucidating their bad faith and active participation in a broader scheme to

defame Petitioner, as well as identifying those individuals and entities who perpetuated the corrupt

disinformation campaign.

       51.     Third, Petitioner is an “interested person” within the meaning of 28 U.S.C. § 1782.

An interested person is one who has significant “participation rights” in the foreign action. Intel,

542 U.S. at 256-57. As the Supreme Court noted in Intel, “litigants are included among, and may

be the most common example, of the ‘interested person[s]’ who may invoke § 1782.” Id. at 256.

Petitioner is the plaintiff in the Indian Action, and therefore is an “interested person” for the

purposes of § 1782.

       52.     Accordingly, Petitioner’s request satisfies the elements necessary to permit

discovery pursuant to 28 U.S.C. § 1782, as recognized in this Circuit.

       C.      The Court Should Exercise its Discretion to Grant Petitioner the
               Discovery He Seeks

       53.     Once the statutory requirements of 28 U.S.C. § 1782 are met, the district court is

free to grant discovery in its discretion. See In re O'Keeffe, No. 14-5835 WJM, 2015 WL 540238,

at *2 (D.N.J. Feb. 10, 2015). The Supreme Court has identified a number of factors for courts to

consider when ruling on a § 1782 application: (1) whether the person from whom discovery is

sought is a participant in the foreign proceeding; (2) the nature of the foreign tribunal, the character

of the foreign proceeding, and the receptivity of the foreign court to federal-court assistance; (3)



                                                 - 13 -
     Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 14 of 16 PageID: 14
      Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 14 of 16



whether the application conceals an attempt to circumvent foreign proof-gathering restrictions of

a foreign country; and (4) whether the application is unduly intrusive or burdensome. See Intel,

542 U.S. at 264-65; Chevron, 633 F.3d at 161-62. Here, all of these factors weigh in favor of

granting the application.

          54.   First, where, as here, discovery is sought from a party that is not participating in

the foreign proceeding, the need for court-ordered discovery is apparent. As the Supreme Court

explained: “[a] foreign tribunal has jurisdiction over those appearing before it, and can itself order

them to produce evidence. In contrast, nonparticipants in the foreign proceeding may be outside

the foreign tribunal’s jurisdictional reach; hence, their evidence, available in the United States,

may be unobtainable absent § 1782 aid.” Intel, 542 U.S. at 264 (internal citations omitted).

Respondent is not a party to the Indian Action and, upon information and belief, has no legal

presence in India. Thus, the Indian Court has no jurisdiction to acquire the documents and

testimony that Petitioner seeks here and which are critical to Petitioner’s ability to prove his claims

in the Indian Action.

          55.   Second, courts must look at the nature of the foreign proceeding and the receptivity

of the foreign tribunal to federal court assistance. Here, there is no evidence that the discovery

sought in this application would “offend” the Indian Court. To the contrary, the discovery sought

would relate to the lack of truth in the Defamatory Articles and shed light on the authors’

motivations in posting the Defamatory Articles, goals which are directly relevant to the Indian

Action.




                                                - 14 -
     Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 15 of 16 PageID: 15
      Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 15 of 16



          56.     Third, this application is not an attempt to circumvent any foreign proof-gathering

restrictions and does not violate any Indian restrictions on gathering evidence.2 Petitioner has a

good-faith basis for believing that he will be able to use these materials in the Indian Action.

Petitioner has no reason to believe that the Indian Court would not be receptive to the judicial

assistance requested, nor is Petitioner aware of any limitation on discovery imposed by the Indian

Court, either generally or specifically, such that the request would “circumvent foreign proof-

gathering restrictions or other policies of a foreign country or the United States.” Id. at 264-65.

The Court’s grant of judicial assistance would permit Petitioner to appropriately prosecute his

claim against Eleven, along with the authors of the Defamatory Articles and Eleven’s relevant

principals and affiliates, in India given that Respondent is in exclusive possession of information

highly relevant to Petitioner’s claim.

          57.     Fourth, the document requests in the proposed subpoenas are neither unduly

burdensome nor intrusive. Petitioner has tailored his narrow requests to seek only those materials

relevant to the Indian Action, and the documents requested lend themselves to easy identification

and production.       Additionally, upon information and belief, the requested documents are

maintained in the ordinary course of business for Respondent.

    IX.         CONCLUSION

          58.     For the reasons set forth herein, Petitioner respectfully requests that the Court issue

an Order, pursuant to 28 U.S.C. § 1782, granting Petitioner leave to serve Verizon with the

subpoena appended to the Murphy Decl. as Exhibit B.



2
 As the Supreme Court noted in Intel, the Court’s analysis of a Section 1782 application does not
extend to the discoverability or admissibility of the information in the foreign forum. See Intel,
542 U.S. at 260 (“Beyond shielding material safeguarded by an applicable privilege, however,
nothing in the text of § 1782 limits a district court’s production-order authority to materials that
could be discovered in the foreign jurisdiction if the materials were located there.”).


                                                  - 15 -
    Case 2:21-cv-00819 Document 1 Filed 01/15/21 Page 16 of 16 PageID: 16
     Case 1:20-cv-02705-ELH Document 47-1 Filed 01/19/21 Page 16 of 16




Dated: January 15, 2021
                                   REED SMITH LLP

                                   By: /s/ David Murphy
                                           David Murphy, Esq.
                                           506 Carnegie Center, Suite 300
                                           Princeton, NJ, 08540
                                           dmurphy@reedsmith.com

                                        Jordan W. Siev
                                        (Pro Hac Vice Motion Forthcoming)
                                        599 Lexington Avenue, 22nd Floor
                                        New York, NY 10022
                                        Tel: (212) 521-5400
                                        jsiev@reedsmith.com

                                        Attorneys for Petitioner
                                         Daniel Snyder




                                    - 16 -
